By the Court.—Hogeboom, J.
I perceive no difference in this case from that of the Corn Exchange Insurance Company against tlie same defendants, just described, except that in this case the plaintiff is a bona fide holder for value, and there was no amendment *256of the complaint charging the ownership "by her of a separate estate, and the intent to charge the same by her indorsement; but proof of such ownership of real estate was introduced without objection. I see nothing in these facts which should vary the conclusion from that which was arrived at in that case, and I am accordingly of the opinion that the judgment in this case should be reversed, and a new trial granted, with costs to abide the event.
Order accordingly.